    Case: 1:19-cv-02033-CAB Doc #: 11-1 Filed: 09/09/19 1 of 6. PageID #: 71


                                                                                         8129/19 FINAL
                                                                      FRE 408 Settlement Communication


                                            Term Sheet

        This term sheet sets forth the terms of the agreement between Novelis Inc., Aleris
Corporation (collectively, the "Parties"), and the U.S. Department of Justice Antitrust
Division (the "Division"), in connection with the proposed acquisition of Aleris by Novelis
(the "Transaction"). To facilitate the resolution of the Division's investigation, the Parties and
the Division agree to the following:

1. Filing of Complaint. The United States will file a complaint in the United States District
   Court for the Northern District of Ohio seeking to enjoin the Transaction.

2. Answer, Case Management Order and Access to Discovery. The Parties agree that
   counsel for the Parties will accept service of the complaint and waive formal service of
   process. The United States will not oppose the Parties' reasonable requests for additional
   extensions of time to answer.

   Unless otherwise extended or shortened by agreement, the Parties and the Division will
   jointly file a proposed stipulated Case Management Order on September 30, 2019 (a) stating
   that the Division will immediately produce to the Parties copies of all documents obtained by
   the Division from third parties in response to Civil Investigative Demands ("CIDs") in the
   course of its investigation of the Transaction, as well as all deposition transcripts, subject to a
   mutually agreed upon protective order that has been entered by the Court, (b) stating that the
   Division and the Parties shall exchange Fed. R. Civ. P. 26 initial disclosures within 30 days
   of entry of the Case Management Order, and (c) permitting the Parties and the Division to
   issue subpoenas and requests for documents related to market definition to Parties or third
   parties upon entry of the stipulation by the court.

   Contemporaneous with the filing of the proposed Case Management Order, the Parties and
   the Division shall file a proposed protective order for entry by the Court. The protective order
   shall permit outside counsel for the Parties to review all discovery. Upon entry of the Case
   Management Order by the court, the Parties and the Division will promptly issue their
   requests for documents or subpoenas.

3. Negotiation of a Possible Remedy. Novelis agrees to continue negotiating in ood faith
   with

               pursuantto the term sheet provided to the Division on July 17, 2019 and as
   updated in a                                                                         and
   accompanying term sheet. Novelis agrees to provide the Division with weekly status updates
   about its negotiations with ME The Division agrees that the                      is an
   acceptable and appropriate remedy in the context of a settlement with the Division (subject
   to review and approval by the Division and pursuant to the Tunney Act); provided however,
   (a) that the arbitral hearing pursuant to paragraph 4 below has not yet commenced, and (b)
   that in the event an arbitration occurs pursuant to paragraph 4 below and the Division
   prevails, the Parties agree that the divestiture provided in paragraph 4.c will be necessary to
   remedy the Division's competitive concerns. Therefore, in the event Novelis enters into a

                                                 1
    Case: 1:19-cv-02033-CAB Doc #: 11-1 Filed: 09/09/19 2 of 6. PageID #: 72


                                                                                         8/29/19 FINAL
                                                                      FRE 408 Settlement Communication

   definitive agreement with IIIII, and the arbitral hearing pursuant to paragraph 4 below has
   not yet commenced, the Division will negotiate a proposed final judgment with the Parties
   based on the               and seek court approval as required by the Tunney Act. The
   Division agrees to cease any arbitration pursuant to Section 4 below in the event a final
   judgment is reached with the Parties based on

4. Stay and Referral to Arbitration. The Parties and the Division agree that if, following the
   completion of fact discovery, Novelis has not entered into a definitive agreement with
   as described in paragraph 3, the Parties and the Division will file a joint motion to stay the
   federal district court litigation and refer the matter to binding arbitration pursuant to the
   Administrative Dispute Resolution Act of 1996 (5 U.S.C. § 571 et seq.).

           a. The Terms of Reference shall instruct the Arbitration Tribunal to determine
              whether aluminum automotive body sheet (ABS) constitutes a relevant product
              market as that term is used in the Horizontal Merger Guidelines, case law, and/or
              other applicable authorities, including inter alia whether any competitive restraint
              from steel ABS, in conjunction with other constraints, is sufficient to prevent at
              least a small but significant and non-transitory increase in price ("SSNIP") of one
              or more aluminum ABS products by a hypothetical monopolist of aluminum ABS.
              It is understood and agreed by the Parties and the Division that while the
              Arbitration Tribunal will not be asked to determine the ultimate question of
              whether the proposed transaction will substantially lessen competition in a
              relevant line of commerce, evidence of competitive effects can inform market
              definition and therefore can be offered in the arbitration.
           b. If the arbitrator determines that the relevant market is broader than aluminum
              ABS, the Division will exercise its prosecutorial discretion and promptly dismiss
              its complaint. The Parties will be permitted to close.
           c. If the arbitrator determines that aluminum ABS is a relevant market, the Parties
              agree to divest                                        to a buyer acceptable to the
              Division. To effectuate such divestiture, the Parties agree to cooperate with the
              Division in all respects necessary to secure prompt review and approval of the
              divestiture pursuant to the Tunn.ey Act. In the event the arbitrator reaches such a
              decision prior to December 20, 2019, the Division agrees to allow the Parties to
              close the transaction once the Hold Separate Stipulation and Order contemplated
              in paragraph 5a below has been entered by the court.
           d. Additional arbitration terms are listed in Exhibit A.
5. Closing. The Parties agree that they will not close the Transaction other than as permitted in
   this paragraph or pursuant to paragraphs 3, 4.b., and 4.e. above. The Parties and the Division
   agree that the Division need not seek a temporary restraining order or a preliminary
   injunction. The Parties agree not to initiate a declaratory judgment action against the Division
   relating to the Transaction. In the event the action to enjoin the Transaction and/or arbitration
   is still pending on December 20, 2019, the Division agrees to allow the Parties to close the
   Transaction subject to the following conditions:


                                                 2
    Case: 1:19-cv-02033-CAB Doc #: 11-1 Filed: 09/09/19 3 of 6. PageID #: 73


                                                                                      8/29/1 9 FINAL
                                                                   FRE 408 Settlement Communication

       a. Novelis agrees to hold
                                                           separate according to a Hold
           Separate Stipulation and Order that has been entered by the court. The Parties and
           the Division agree to cooperate to negotiate the terms of the Hold Separate
           Stipulation and Order prior to beginning any arbitration pursuant to this term sheet,
           and to file the Hold Separate Stipulation and Order with the court 10 days prior to
           December 20, 2019;
       b. Unless Novelis has advised the United States that       no longer practicable to pursue
                           Novelis agrees to hold
                                                                 separate according to a Hold
           Separate Stipulation and Order that has been entered by the court. The Parties and the
           Division agree to cooperate to negotiate the terms of the Hold Separate Stipulation
           and Order prior to beginning any arbitration pursuant to this term sheet, and to file
           the Hold Separate Stipulation and Order with the court 10 days prior to December
           20,2019; and
       c, The Division permits, and Novelis agrees, to complete any relief required under
          the terms of this agreement following the closing of the Transaction.
   In all events, the Parties and the Division must work in good faith to commence the arbitral
   hearing within 120 days of the filing of the answer, with the arbitral hearing being completed
   in no more than 21 days, and the arbitrator being asked to issue a decision within 14 days of
   the conclusion of the arbitral hearing.
   Consistent with paragraph 6 of the December 13, 2018 Timing Commitment, the Parties will
   provide the Division 10 days' written notice before closing the Transaction, unless the Parties
   have received permission from the Division to close within a shorter period.
6. Binding Effect; Entire Agreement. It is the intent of the Parties and the Division that upon
   execution of this term sheet by the Parties and the Division, these terms will become binding
   and enforceable on the Parties and the Division. These terms represent the entire
   understanding and agreement between the Parties and the Division on the matters discussed
   herein.
Case: 1:19-cv-02033-CAB Doc #: 11-1 Filed: 09/09/19 4 of 6. PageID #: 74


                                                                    8/29/19 FINAL
                                                 FRE 408 Settlement Communication




                                                                                    d




                                                                                    a
                                                                                    If
                                                                                    ,,
            Case: 1:19-cv-02033-CAB Doc #: 11-1 Filed: 09/09/19 5 of 6. PageID #: 75


                                                                                                           8/29/19 FINAL
                                                                                        FRE 408 Settlement Communication




                                                     Exhibit A
Commencement:             The Division and the Parties may commence the arbitration after completion of fact
                          discovery, unless that period is subsequently extended as agreed to by the parties.

Venue:                    Cleveland, Ohio will be the seat of the arbitration. However, for the convenience of the
                          parties, the arbitral hearings will take place in Washington, D.C., unless otherwise needed
                          to facilitate witness attendance or agreed by the Division and the Parties.

Arbitration Rules:        AAA Rules as the template; open to amendments.

Arbitrator(s):             The Parties and the Division will use their best efforts to identify a mutually agreeable
                           single Arbitrator.

                           If the Parties and the Division are unable to agree on a single Arbitrator, a panel of three
                           neutral Arbitrators will be selected with the following procedure:

                           1.The Division and the Parties each will prepare and exchange a list of five acceptable
                           arbitrators.

                           2. The Division and the Parties each may then select one Arbitrator from the opposing
                           party's list, who shall each become members of the Arbitral Tribunal.

                           3.The Division and the Parties will then attempt to agree on the third member of the Arbitral
                           Tribunal. If the Division and the Parties are unable to agree on the third member, (a) the
                           Division and the Parties each may identify two candidates for the third member of the
                           Arbitral Tribunal from the opposing party's list of acceptable arbitrators, and (b) the first
                           two members of the Arbitral Tribunal shall select the third member from the resulting list
                           of four candidates.

Confidentiality           All arbitral hearings are to be kept confidential. The confidentiality of evidence will be
                          governed by the protective order to be entered by the court.

Fees and costs:           Each side to pay its own fees and costs, provided, however, that if the Arbitral Tribunal
                          determines that the relevant market does not include steel, Novelis agrees to reimburse
                          the United States for the fees and expenses of its attorneys, as \Veil as any other costs
                          including experts' fees, incurred in connection with the arbitration.

                      The Division agrees that the availability of pre-hearing discovery from third parties is an
Pre-Hearing Discovery essential material term of the Parties' agreement to arbitrate. Throughout the course of all
                      proceedings related to this settlement, the United States will advocate for the Parties to have
                      discovery rights no less favorable than it would have in any other district court litigation
                      and will, should the need arise, join with the Parties in any motions to compel or other
                      proceedings required to obtain discovery from third parties, but only to the extent
                      the issue is the availability of discovery from third parties in this proceeding.


                                                          5
            Case: 1:19-cv-02033-CAB Doc #: 11-1 Filed: 09/09/19 6 of 6. PageID #: 76


                                                                                                       8/29/19 FINAL
                                                                                    FRE 408 Settlement Communication




Submitting Evidence    At the hearing both sides can submit all evidence that is relevant and material .to the
                       arbitration scope, including through document exhibits, deposition transcripts, affidavits,
                       live witness testimony, and expert reports.
Statement of Basis for The Arbitral Tribunal shall include in its Award a brief statement of its reasoning, not to
Decision               exceed five pages.
